IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TYRONE L. SMITH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1169

JULIE JONES, SECRETARY,
DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed June 3, 2016.

An appeal from an order of the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Tyrone L. Smith, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kenneth S. Steely, General Counsel,
Florida Department of Corrections, Tallahassee, for Appellee.


PER CURIAM.

      Having considered appellant’s response to the Court’s order of March 17,

2016, the appeal is dismissed as untimely. See Fla. R. App. P. 9.110(b). The

dismissal is without prejudice to appellant’s right to seek relief in the trial court.

Snelson v. Snelson, 440 So. 2d 477 (Fla. 5th DCA 1983).

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.